UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (MARK ONE) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from to Commission File Number 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-1256622 (I.R.S. Employer Identification No.) 10830 North Central Expressway Suite 175 Dallas, Texas (Address of principal executive offices) 75231 (Zip code) Registrant’s telephone number, including area code: (214) 692-7872 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: (Title of Class) Common stock, par value $0.10 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨No ý Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ýNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes¨No ý The aggregate market value on June 30, 2007 of the registrant’s voting securities held by non-affiliates was $115,533,425. Number of shares of registrant’s Common Stock, par value $0.10 per share, outstanding as of March 31, 2008:23,471,995. DOCUMENTS INCORPORATED BY REFERENCE No documents are incorporated by reference into this report. EXPLANATORY NOTE Arabian American Development Company (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (“Amendment No. 1”) to amend the Company’s Certifications Pursuant to Section 302 (the “Certifications”) of its Annual Report on Form 10-K for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on March 14, 2008 (the “Original Filing”).The purpose of this Amendment No. 1 is to correct the Certifications to include additional language regarding the certifying officer's responsibility for establishing and maintaining internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)).The corrected Certifications are included as Exhibits 31.1 and 31.2 to this Amendment No. 1. No other revisions or amendments have been made to the Company's Annual Report on Form 10-K since the Original Filing. ITEM 15. Exhibits, Financial Statement Schedules. (a) … (4)The following documents are filed herewith as exhibits to this Report. Exhibit Number Description 31.1 -Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 -Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Company in the capacities indicated on April 11, 2008. Signature Title /s/ Hatem El Khalidi Hatem El Khalidi President, Chief Executive Officer and Director (principal executive officer) /s/ Nicholas Carter Nicholas Carter Executive Vice President, Chief Operating Officer and Director /s/ Connie Cook Connie Cook Secretary and Treasurer (principal financial and accounting officer) /s/ Charles Goehringer, Jr. Charles Goehringer, Jr. Director
